Has Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is a petitory action, and substantially the same facts and issues were presented to and considered by our predecessors in the matter of same Plaintiff vs. John F. Lindner, 6 Court of Appeal, p. 90.
The property involved was acquired by Fonterman in 1831, qnd ha,s never been alienated. It is described as lots 9 and 10 in the square bounded by Celestine, Genius, Frenchmen and Elysian Fields streets, each measuring 30 feet front on Genius street, lot No. 9 lying at a distance of 110 feet from Frenchmen street, and lot No. 10 lying at a distance of 120 feet from Elysian Fields street.
For many years, less than 30, however, Binge has been in physical possession of the property; and for more than 10 years has held what he claims to be a tax title thereto. In this tax title the property sold is described as ‘ ‘ seven lots (in the same square) fronting on Frenchmen street, forming the corner of Frenchmen and Genius streets, assessed to Unknown.”
Our predecessors held that “the two descriptions are essentially different;” and though that holding be not binding on Binge, it is absolutely correct in law and in fact and we follow it.
*112Opinion and decree, January 26, 1914.
For a description reading, seven lots of ground fronting on Frenchmen street and forming the corner of Frenchmen and Genius streets, assessed to an unknown, without measurements or lots numbers given, or plan referred to describes no particular property; much less does it describe two lots of ground fronting on Genius street, distant 110 feet from said corner of Frenchmen and Genius streets, ahd belonging to the estate of Fonterman.
Our preeedessors found, and so> do we, that such a title was not translative of the property involved in this controversy. Hence it cannot form the basis of the ten years’ prescription aequirendi causa, nor of the three years ’ prescription curative of a tax title.
■ The suggestion that. defendant has held part of the property under title to the corner lots is without merit. ■
Actual surveys show that the square measures 309’ 4”, American measure, front.on Genuis street (equal to 290 feet French measure); of which defendant holds title to .117’ 2’ 6’”, American measure, forming the corner of Frenchmen street (equal bo 110,’ French measure), ¡and 127’ 10” 6” ’, American measure, forming bhe corner of Elysian Fields sbreet (equal to 120’, French measure); leaving therefore full 63’ 11” 3” ’, American measure, (equal to 60’, French measure) for the lots belonging to plaintiff.
• Appellee in a brief filed on the day of argument, prays for. an amendment of the judgment. This was neither in form nor in time as required, and -cannot be considered.
Judgment affirmed. .